Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 1 of 16 PagelD 1

UNITED STATES DISTRICT CGURT FOR MIDDLE DISTRUG Eo

 

pial

C

  
  
 

ECIEVED
OF FLORIDA, JACKSONVILLE DIVISION TIONAL istry
Zt
JOSEPH ROGERS By:
Plaintiff, POR MATIN
V. CASE NO.: To Be Assigned
"20 cv 5° \
CENTURION OF FLORIDA, LLC., a TEESE
Current health care provider for the “x
Florida Department of Corrections, et. Al., Soh =
Bon
and CORIZON OF FLORIDA, go5 =
former health care provider for the 5G — =
Florida Department of Corrections, et al., poe s oO
Defendant(s) Ba
ae iD

42 U.S.C. § 1983 CIVIL RIGHTS COMPLAINT
DECLARATORY AND INJONCTIVE RELIEF
JURY TRIAL SOUGHT

I. PLAINTIFF

Name of Plaintiff: Joseph Rogers
Inmate Number DC #032845

Prison or jail: Union Correctional Institution
Mailing Address P.O. Box 1000

Raiford, Florida 32083-1000

II. DEFENDANTS:

(1)CENTURION OF FLORIDA, LLC,
Official Position: Current Contract Medical Provider for The FDC

Paddock Park Prof. Bldg. 3200 S.W. 34" Ave. Bldg. 700, Suite 701,
Ocala, Fla. 34474

(2)CORIZON OF FLORIDA, Former health care provider for the Florida
Department of Corrections, 12647

Olive Blvd., St. Louis, Missouri 63141

‘UTjON
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 2 of 16 PagelD 2

(3)MARK 8S. INCH

Official Position: Secretary, FDC

501 S. Calhoun St., Tallahassee, Fla. 32399-2500
Official Capacity, Declaratory & Injunctive Relief

Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights
action regarding condition or events in any prison, jail, or detention center. 42
U.S.C. § 1997e(a).

Plaintiff is warned that any claims for which the administrative grievance process
was not completed prior to filing this lawsuit may be subject to dismissal. Plaintiff
has exhausted all available administrative grievances. Defendant Inch possesses all
grievances filed in this matter.

IV. PREVIOUS LAWSUITS

NOTE FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN
THE DISMISSAL OF THIS CASE. IF YOU ARE UNSURE OF ANY CASES
YOU HAVE FILED, THAT FACT MUST BE DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or

similar facts/issues involved in this action.

Yes () No (XXX)

1. Parties to previous action:
(a) Plaintiff(s): N/A
(b) Defendant(s) N/A
Name of judge: N/A Case #: N/A
County and judicial circuit: N/A
Appropriate filing date: N/A
If not still pending, date of dismissal: N/A
Reason for dismissal: N/A
Facts and claims of case: N/A
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the
Same or similar facts/issues involved in this action?
Yes ( ) No (XX)
1. Parties to previous action: N/A
(a) Plaintiff(s): N/A
(b) Defendant(s) N/A
Name of Judge: N/A
County and judicial circuit: N/A

Sey i ge Ge

wn
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 3 of 16 PagelD 3

4.
Ds
6.

Appropriate filing date: N/A
If not still pending: N/A
Reason for dismissal: N/A

Facts and claims of case: refusal to treat Hep “C”, Policy and Practice
of non-treatment, 8" Amendment violation.

(Attach additional pages as necessary to list state court cases.)

C. Have you initiated other actions (besides those listed above in
Questions (A) and (B)) in either state or federal court that relate to the fact or
manner of your incarceration (including habeas corpus petitions) or the conditions
of your confinement (including civil rights complaints about any aspect of prison
life, whether it be general circumstances or a particular episode, and whether it
involved excessive force or some other wrong)?

Yes (X) No ( ) Please see pages 4”A”

If yes, describe each action in the space provided below. If more than one

action, describe all additional cases on a separate piece of paper, using the same

format as below.

(a)

Plaintiff(s): Joseph Rogers

(b) Defendant(s) State of Florida, Unknown
2. Name of Judge: Unknown
3. County and judicial circuit:

Approximate filing date: Unknown

If not still pending, date of dismissal: N/A

Reason for dismissal: Per Curiam Affirmed

Facts and claims of case: Documents lost, cannot remember.
Parties to previous action: Joseph Rogers, state of Florida
Plaintiff(s) Joseph Rogers

Defendant(s) Respondent: Secretary Fla Dept. of Corr. Crosby
Case No: Unknown

Name of Judge: Unknown

Middle District Orlando, Florida

Approximate filing date: 2001 Jacksonville

Incorporated in another Class Action

Reason for dismissal. N/A

Facts and claims of case: Inmate Trust Fund.
Defendant(s) Dept. of Corrections.

Name of Judge: N/A

County and judicial circuit: N/A

Approximate filing date: March 2001.

Unknown

Reason for dismissal: N/A

Facts and claims of case:

ave you ever had any actions in federal court dismissed as frivolous,

3
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 4 of 16 PagelD 4

malicious, failing to state a claim, or prior to service? If so identify each and every
case so dismissed:
Yes () No (XXX)

OVERVIEW
Plaintiff’s now near fatal liver disease results from Hepatitis “C”

condition for which Defendants have failed to treat in a timely manner. Defendant
Centurion utilized a simple policy and practice to deny care by institutional
physician. Deprivation of standard of care was then ratified by Secretary Jones and
continued by Secretary Inch, via IISC positions {Impaired Inmate Services
Coordinator}. In this instance, Plaintiff was not informed he needed care by
Corizon medical which for years even after Centurion’s role as health care
provider, was not provided as soon as should have been. Such matters as lying
about availability of care and willful concealment of FBOP evaluation and
treatment guidelines, underline reprehensible conduct by Defendants. Plaintiff was
not treated in a timely fashion even after Hoffer _v. Jones and Defendant
Centurion’s realization that denial of care was no longer possible.

Defendant’s policy to defer treatment for Plaintiff’s hepatitis “C” was
on behalf and in the stead of corporate positions regarding employment with
contract health provider. Each of these Defendant’s by vestige of their positions,
were charged with obligation to prevent the actions and inactions of these claims.
Facts well plead, medical and grievances records produced from FDC, will clearly
flesh out the practice of policy enactment. The denial of care, in favor of profit;

results in Plaintiff's torment and sorrow. Ignoring the requirement to treat
Case 3:20-cv-00725-MMH-MCR Documenti1 Filed 07/01/20 Page 5 of 16 PagelD 5

Plaintiff’s Hepatitis “C’ in a timely fashion has resulted in scarring of his liver and
Plaintiff although not cured of the infection ,is an F3 on the METAVIR scale.
Corizon and Centurion’s deliberate choice to ignore the requirement of Plaintiff’s
care by administering DAA’s was a “regulatory measure.” Such a policy and
practice was covered up by Secretary Jones and the cover up has been continued
by Secretary Inch, via JISC positions as regards health care grievances, “throw
them away they can’t prove it” {HCGs}. Finally, no dietary considerations exist
nor supplements provided for Plaintiff, nor are their vitamins of worth provided or
purchasable by Plaintiff.
V. STATEMENT OF FACTS

(1) Plaintiff is currently incarcerated at Union Correctional Institution
and at all times relevant hereto was under the care, custody and control of the State
of Florida, Department of Corrections. Plaintiff is currently 71 years of age and has
been incarcerated since 1993. At the times relevant hereto, Plaintiff suffered from
Hepatitis “C” and the disease had escalated to such a level that Plaintiff is now
rated as an F3 on the METAVIR scale. The amount of liver scarring a patient has is
usually measured on the METAVIR scale. On this scale, a person can be classified
FO (no fibrosis), F1 (mild fibrosis), F3 (severe fibrosis), or F4 (cirrhosis). The rate
at which patients progress along this scale differs among the population.
Defendants. Corizon and Centurion were well aware of these facts in relation to

Plaintiff’s condition when utilizing the policy and practice not to treat Plaintiff in a
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 6 of 16 PagelD 6

timely fashion. Plaintiff is currently under the care of Defendant, Centurion, via
Defendant Inch.

(2) Under the June 2014, FBOP Guidelines, adopted by the CDC,
patients were supposed to be prioritized for triple drug therapy based upon the
advancement of hepatic fibrosis, or cirrhosis, whether the patient is a liver
transplant recipient or has a HIV co-infection, or whether the patient has a
comorbid medical condition associated with HCV, such as certain types of
lymphomas. The degree of fibrosis may be determined in several ways. The AST-
to-platelet ratio index (“APRI’’) is the FBOP-preferred method for non-invasive
assessment of hepatic fibrosis and cirrhosis. Liver biopsies and abdominal
ultrasounds in this time period could also used to identify findings consistent with
cirrhosis. Although the APRI score is useful in most cases, it is not an exact
predictor of cirrhosis. Sometimes patients with high APRI scores show no signs of
fibrosis or cirrhosis on ultrasounds or biopsies. In June 2014, the FBOP
recommended prioritizing patients who had APRI scores of 1.0 or greater, or
whose APRI score was between 0.7 and 1.0, along with other findings suggestive
of advanced fibrosis. Under these guidelines, Plaintiff’s need for treatment was
apparent when Defendant Centurion became Plaintiff’s health care provider.

(3) Plaintiff was informed in 6-4-2014, by (then) Corizon, Medical staff that

 

Plaintiff suffered from Hepatitis C, a very serious infection that would advance to
liver disease. It was physician’s assessment that delay in drug treatment would

exponentially increase in the odds against Plaintiff’s success and result in liver
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 7 of 16 PagelD 7

damage. In 6-4-2014, Doctor in accordance with then Corizon’s protocol,
implemented written application in which he/she recommended Plaintiff Rogers to
be treated with the new DAA’s drugs. The physician assured Plaintiff that the DAA
drugs were new drugs for treating Hepatitis C infections in adults, which had a
high potency against the disease, and consequently very expensive. Doctor Lugo
Perez, further explained this new generation of ‘breakthrough’ drug treatment, viz,
the Hepatitis C standard of care, would cure Plaintiff’s infection in three months
from its inception.

(4) In July 2015, the FBOP revised its HCV Guidelines to reflect the
availability of new treatments and established the new standard of care. The FBOP
provided that certain cases are at higher risk for complications or disease
progression and require more urgent consideration for treatment. The patients at
Level 1, or highest priority, are those with known decompensated cirrhosis, liver
transplant candidates or recipients, patients with hepatocellular carcinoma, those
with comorbid medical conditions associated with HCV, those taking
immunosuppressant medications, and newly incarcerated inmates already receiving
treatment. Patients at Level 2, or high priority, include those with APRI scores
greater or equal to 2.0, those with advanced fibrosis on a liver biopsy. Patients at
Level 3, or intermediate priority, include those with APRI scores between 1.5 and
2.0, those with Stage 2 fibrosis on a liver biopsy, those with diabetes mellitus, and
those with porphyria cutanea tarda. Patients at Level 4, or routine priority, are
those with Stage 0 to stage 1 fibrosis on liver biopsy, and all other cases of HCV
infection that meet the criteria for treatment. Under these guidelines, Plaintiff’s
need for treatment was apparent. Plaintiff was not provided treatment by Corizon
LLC., due to cost. Each Defendant acted per custom, policy, as plead infra.

(5) In April 2016, the FBOP revised its HCV Guidelines to reflect the
availability of three new treatment drugs. The 2016 Guidelines did not change the

way APRI scores are used to prioritize patients for treatment. Plaintiff still had not

7
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 8 of 16 PagelD 8

received the treatment despite have been recommended in 6-27-2014, by Corizon
LLC physician, Dr. Melendez. Under these 2016 guidelines, Plaintiff’s need for
treatment was apparent. Plaintiff was intentionally ignored and then denied
treatment by Corizon LLC., at that time. Corizon acted per custom, policy not to
treat due to cost.

(6) In August 24, 2016, Defendant Centurion replaced Corizon as FDC
health care provider. Defendant Centurion was aware of the number of HCV
affected prisoners and the policy and custom left in place by Corizon not to
evaluate and or treat per the guidelines of #2-5, supra. Centurion was aware of the
FDC grievance process insulating then Corizon, then Centurion, via FDC Impaired
Inmate Services Coordinators {IISC} and other agents yet identified. Centurion

immediately agreed to the “Corizon method,” that all HCGs grieving deprivation

 

of care would be summarily, boiler plate denied, or put in the garbage can or
shredder as is a custom policy for DOC. Both Corizon and Centurion had complicit
approval by Defendant Jones (FDC) to conceal existence of and not evaluate or
treat per #2-5. Moreover, medical code listings for those infected with Hep C and
critically ill offenders were manipulated, by concealing the number of those
infected, as well as Plaintiff’s condition. This policy and practice was based upon
the cost of the evaluation and treatment regimes and FDC agreed to the same. This
was a factor in the contract price for prison health care which would have been
sizably more, {less profit} had adherence to # 2-5 been required. Indeed, Corizon
quit. The Court may take judicial notice of Copeland v. Jones et al., 4:15-cv-
00452-RH-CAS, “hernia settlement,” as well as Hoffer v. Jones, 2017 U.S. Dist.
LEXIS 194544 (U.S.D.C. Tall. 11-17- 2017), regarding both companies individual
and joint ventures not to treat to increase profit. Defendant Centurion was

employed by way of a no bid contract.

(7) Corizon’s Medical personnel instituted protocol for treatment of

Hepatitis C that encompassed non-treatment modalities including an A.T-P.
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 9 of 16 PagelD 9

Alternatiave Treatment. Plan that actually parceled Aspirins and Water Pills in
lieu of much more expensive DAA drugs.

(8) Appearing by way of no bid contract Defendant Centurion replaced
Corizon’s contract in August 24, 2016, becoming FDC health care provider.
Corizon’s contract contained the proviso re chronic diseases on page 8, 42. The
relevant section provides:

“Intervention for inmates with chronic disease must meet

generally recognized standard of care.”

The Alternative Treatment Plan which involved aspirins and water pills was a
mock treatment and departed in so stark a manner from “recognized standard of
care” mandated by contract, that it constitutes deliberate indifference. This
indifference became Centurion’s format with approval of Secretary Jones.

(9) The denial of Corizon’s care then gave way to Centurion’s denial--delay
of acceptable treatment for such an obviously serious medical need. Plaintiff on
several occasions encountered Dr. Perez, then an employee of Defendant

Centurion, and was told that care by DAA’s was not necessary, but that Plaintiff

 

was being monitored and would be informed if treatment was necessary. Plaintiff
was informed by Defendant Corizon Doctor Perez, that if Plaintiff’s name was on
a treatment list for DAA’s, Plaintiff would be contacted when his turn had arrived.
It was apparent to Dr. Perez, and all other Corizon employees that the delay would
exacerbate the infection and escalate liver scarring. The decision to delay treatment
was medically injustified in violation of standards of care and was fostered by
Centurion’s policy and practice not to spend money on DAA’s. Defendant Jones-
FDC was well aware of the policy and practice and permitted and assisted in
implementation of the same via FDC established custom of denying all health care
grievances or put in the garbage can or shredder as is a custom policy for DOC

{HCGs}, by created positions of impaired inmate services coordinator {IISC}et.

9
Case 3:20-cv-00725-MMH-MCR Document 1 Filed 07/01/20 Page 10 of 16 PagelD 10

al. During this period, one Ebony O. Harvey, repeatedly appears in FDC, HCG
records as IISC, establishing “boiler plate” pattern of denials and “don’t call us
we'll call you” responses. In this instance, Plaintiff’ filed his formal grievance
dated 12-2017, but never received an answer. Then he was suddenly called in 2018
saying that he was going to be given DAA’s for treatment.

(10) When Defendant Centurion became FDC health care provider, up to
90% of the persons employed were those previously employed by Corizon LLC.
Defendant Centurion was at the time of their no bid contract award, aware of the
large numbers of HCV infected prisoners, and the obligation to provide the
FBOP—CDC standards of care. Nonetheless, Defendant Centurion would not
spend the funds to treat Plaintiff with DAA’s and Defendant Jones had an
agreement with persons yet named, not to require Defendant Centurion to purchase
DAA’s and not to request funds from the State to purchase DAA’s.

(11) As a result of the inescapable judicial mandate to treat with DAA’s,
beginning on 11-29-2017 Plaintiff was provided the DAA treatment by Defendant
Centurion and the same was completed in September, 2018. Plaintiffs liver
condition has suffered and has become worse and now life-threatening.
Centurion’s failure to treat in a timely fashion, inter alia, has ultimately led to
needless and extreme abdomen pain, emotional distress, fatigue and overall
decreased life-style, and a severe loss of weight. Plaintiff once weighed 175
pounds and stood five foot 11 inches in height. As of 2016 weight has plummet to
only 144 Ibs. Plaintiff suffers from severe pain in his abdomen daily. Severe
fatigue on a daily basis. He is apprehensive about and fearfully anticipates, liver
failure. He suffers from extreme loss of sleep. As a result of the unreasonable
delay, August 22, 2016-- to November, 2018, Plaintiff’s health underwent
considerable erosion. The harm is already irreparable in the sense that it is beyond
remediation. As early as 2009, various texts accepted by the medical community

bore witnesses to the advantages of prompt treatment. See for example: Living
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 11 of 16 PagelD 11

With Hepatitis “C” 5" Edition, Mr. Gregory T. Everson, M.D., F.A.C.P. 2009, pg.
#160, stating in sum, “If you had advanced fibrosis or cirrhosis, you are at risk for
liver cancer even if you are a sustained responder and no longer have hepatitis C.”
Additionally, “[p]atients with advanced fibrosis or cirrhosis run a considerable
lifetime risk of developing hepatoma...” (id. at pg.#199) “As blood backs up in the
spleen, cells become trapped and are destroyed—tesulting in a decrease in
platelets, red cells, and white cells.”

(11) When Defendant Centurion assumed Corizon’s contract on August 24,
2016, it was apparent that Plaintiff had been interviewed by Medical-Service
Contractor Physician, Doctor Perez, on about 7-7-2016, confirmed. Doctor Perez
noted that timely course of treatment for Inmate Roger’s Hepatitis C was
necessary. At that time, as well as when Defendant Centurion took over, their
existed a list of prisoners that required immediate treatment via DAA’s. It is
without dispute that Plaintiff’s name was on that list. See #9, supra.

(12) Defendant Centurion, in conjunction with Defendant Jones via policy

 

and practice intentionally did not provide treatment to Plaintiff and utilized the
“Corizon Method” of mock monitoring Plaintiff’s infection, until Plaintiff’s liver
was damaged beyond repair.
CENTURION OF FLORIDA, LLC.,

(13) CENTURION OF FLORIDA, LLC

Plaintiff incorporates by reference paragraph # 1-12, supra and states, this
Defendant in its official capacity pledged competent health care of Florida
prisoners upon assuming the Corizon LLC contract with Defendant Jones, FDC,
State of Florida, via a no-bid award. This Defendant understood that statutory
obligation of care existed via special obligation of Defendant Jones, per FS.
20.315 (3). In so contracting, Defendant pledged to provide care within accepted
medical norms and not to deprive needy prisoners of critical care and because of

cost. This for profit Defendant was well aware of the thousands of HCV infected

1]
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 12 of 16 PagelD 12

FDC prisoners as well as the standards of care plead supra, chose to disregard
obligation to provide critical care for serious medical needs of plaintiff, via policy,
practice and custom, until Plaintiff's liver was irreparably damaged. This
motivation force was not to spend money, thusly increasing profits. As a result this
Defendant rewarded each of the Defendants (excepting Jones) with salary raises,
bonuses and other incentives upon profit increases, in furtherance of advancement
of the blind eye, no treatment policy, practice and custom. This policy and custom
of operation umimpeded and ratified in furtherance by Defendant Secretary Jones,
IISC positions. When the obligation to care was taken over by Defendant
Centurion, it had already reached agreement with the defendants of paragraphs13-
2__, infra, not to treat infected inmates-Plaintiff, due to cost. This conduct violated
Plaintiff’s clearly established 8" Amendment guarantee to be free from cruel and
unusual punishment. This defendant’s actions and inactions were under the color of
state law and in the furtherance of profit per policy and practice.

(14) CORIZON OF FLORIDA , LLC

Plaintiff incorporates by reference paragraph # 1-13, supra and states, this
Defendant in its official capacity pledged competent health care of Florida
prisoners upon assuming the Corizon LLC contract with Defendant Jones, FDC,
State of Florida. This Defendant understood that statutory obligation of care
existed via special obligation of Defendant Jones, per F.S. 20.315 (3). In so
contracting, Defendant pledged to provide care within accepted medical norms and
not to deprive needy prisoners of critical care and because of cost. This for profit
Defendant was well aware of the thousands of HCV infected FDC prisoners as
well as the standards of care plead supra, chose to disregard obligation to provide
critical care for serious medical needs of plaintiff, via policy, practice and custom,
until Plaintiff’s liver was irreparably damaged. Defendant was well aware of the
thousands of HCV infected FDC prisoners as well as the standards of care plead

supra, chose to disregard obligation to provide critical care for serious medical
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 13 of 16 PagelD 13

needs of plaintiff, via policy, practice and custom, until Plaintiff’s liver was
irreparably damaged. This motivation force was not to spend money, thusly
increasing profits. As a result this Defendant rewarded each of the Defendants
(excepting Jones) with salary raises, bonuses and other incentives upon profit
increases, in furtherance of advancement of the blind eye, no treatment policy,
practice and custom. This policy and custom of operation umimpeded and ratified
in furtherance by Defendant Secretary Jones, IISC positions. When the obligation
to care was taken over by Defendant Centurion, it had already reached agreement
with the defendants of paragraphs13-2__, infra, not to treat infected inmates-
Plaintiff, due to cost. This conduct violated Plaintiff’s clearly established g
Amendment guarantee to be free from cruel and unusual punishment. This
defendant’s actions and inactions were under the color of state law and in the
furtherance of profit per policy and practice.

(15) JULIE L.JONES, Former Secretary, FDC, Official Capacity,

And MARK S. INCH, Current Secretary, FDC, Official Capacity.

Ms. Jones and now Mr. Inch, as Secretary of the FDC, is directly responsible
for Plaintiff’s health care and could not abrogate that responsibility as established
by FS. 10.315 (3), by contracting the same to Corizon and then Centurion. Ms.
Jones knew or should have known just as Mr. Inch now knew or should have
known that the CDC changed treatment guidelines for HCV in 2014-2016,
requiring Defendants Corizon and then Centurion to comply with updated mandate
to evaluate and treat Plaintiff and other HCV infected inmates. Ms. Jones knew that
Defendant Michelle Schouest, IISC, and other designees, acted in furtherance of

plan, scheme and policy of Defendants Corizon and Centurion to “boiler plate”

 

denials of health care grievances (HCG) in defiance to FBOP evaluation and
treatment guidelines, including DAA’s due to cost. Ms. Jones knew, just as Mr.
Inch now knows, or should know that the Defendants named in this complaint,

would defy the requirement to treat Plaintiff with DAA’s when they were awarded

13
Case 3:20-cv-00725-MMH-MCR Document 1 Filed 07/01/20 Page 14 of 16 PagelD 14

a no bid contract. Defendant Jones, FDC, intentionally declined to request from the

 

state the necessary funds to treat infected prisoners —plaintiff and refused to require
the defendants named herein to treat Plaintiff. This political agreement deliberately
concealed the existence and availability of DAA’s and did so with ill will, spite and
no concern for humane treatment. Defendant Jones, and now Mr. Inch, did this in
furtherance of profit for Defendant Centurion as Secretary Jones knew that if
demand for mandated evaluation and care was asserted, Centurion would back out.
Thusly, a political allegiance with person(s) yet identified was agreed to that
demand for treatment would not be available. Ms. Jones knew, and now Mr. Inch
knows, that the no-bid award of health services to defendant Centurion would
exclude care for HCV infected prisoners-Plaintiff. Ms. Jones, was aware, and now
Mr. Inch is also aware that the profit company had an agreement with a high
ranking State official to develop FDC policy and practice, to routinely deny
evaluation and care, in furtherance of profit. This conduct violates Plaintiff’s 8"
Amendment guarantee to be free of cruel and unusual punishment.
VII. RELIEF REQUESTED:
COMPENSATORY DAMAGES
Corizon and Centurion

Plaintiff seeks compensatory damages in the amount of One million dollars
from both Corizon and Centurion, each individually.
INJUNCTIVE AND DECLARTORY RELIEF
Julie L. Jones, and Mark S. Inch, Plaintiff seeks injunctive relief for
(recommendation for liver transplant) ameliorative care, including pain
medications, [all to be determined].

As for declaratory relief of Secretary Jones, and now Secretary Inch,
Plaintiff prays that order enter finding that FDC acted in concert with Centurion
and is still acting in concert with Corizon not to advise prisoners of the 2014-2016

FBOP-CDC guideline change and in doing so, ultimately denied Plaintiff
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 15 of 16 PagelD 15

mandated evaluation and care until it had damaged Plaintiff beyond repair. That
FDC knew at the time of the award of the no-bid contract with Defendant
Centurion, that funds would not be provided for treatment with Centurion and that
per political aliegance with person(s) yet unnamed would not be solicited on behalf
of the affected prisoners. That FDC acted in concert with Centurion to deny care
and furtherance of profit and without regard to humane, mandated care. That the
conduct of each Defendant herein individually and collectively has violated
Plaintiff’s 8" Amendment guarantees to be free from cruel and unusual

punishment.
Prevailing party fees and cost.

I declare under penalty of perjury that I have read the above and that the

foregoing statements of fact, including all continuation pages, are true and correct.

Dated this 3208 day of Juve __, 2020.

/s/ Qe f Gq

Joseph Rogers DC# 032845
Union Correctional Institution
P.O. Box 1000

Raiford, Florida 32083-1000

 

[5
Case 3:20-cv-00725-MMH-MCR Document1 Filed 07/01/20 Page 16 of 16 PagelD 16

Mailing Certificate
I certify under penalty of perjury that this complaint was provided to
Union C.I. Correctional Staff for mailing to: Clerk of Court, United States District
Court, Middle District of Florida, Jacksonville, Florida at 300 North Hogan Street,

Suite 9-150 Jacksonville, Florida 32202-4271, on this 30 day of

“ loach (Cry (kD
Oseph Rogers DC# 0328.45

Plaintiff pro se

JUNC., 2020
